Exhibit 10.30

AMENDMENT

TO

LETTER AGREEMENT CONFIRMING EMPLOYMENT AND

COMPENSATION ARRANGEMENT

This Amendment to the Letter Agreement (this “Amendment”) is effective as of the
31st day of December, 2008 (the “Effective Date”) by and between Live Nation
Worldwide, Inc., a Delaware corporation (“Live Nation”), and Brian Capo (the
“Employee”).

WHEREAS, the parties entered into that certain Letter Agreement effective as of
December 17, 2007 confirming the Employee’s employment and compensation
arrangement with Live Nation (the “Original Agreement”).

WHEREAS, the parties desire to amend the Original Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements included
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. The second sentence of Paragraph 8 of the Original Agreement is hereby
amended to read in its entirety as follows:

“If you are terminated by Live Nation without cause (as determined in the
reasonable discretion of Live Nation) and you sign a general release of claims
no later than 60 days following such termination in a form and manner
satisfactory to Live Nation, then, subject to Paragraph 13, within 90 days after
such termination, Live Nation will begin paying to you in regular installments
in accordance with Live Nation’s payroll practices and less appropriate payroll
deductions, an amount equal to your monthly base salary for the lesser of
(i) six months or (ii) the remainder of the Term.”

2. The Original Agreement is hereby amended to include the following new
Paragraph 13.

“13.(a) To the fullest extent applicable, amounts and other benefits payable
under this Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) in accordance with one or more of the
exemptions available under the final Treasury regulations promulgated under
Section 409A and, to the extent that any such amount or benefit is or becomes
subject to Section 409A due to a failure to qualify for an exemption from the
definition of nonqualified deferred compensation in accordance with such final
Treasury regulations, this Agreement is intended to



--------------------------------------------------------------------------------

comply with the applicable requirements of Section 409A with respect to such
amounts or benefits. This Agreement shall be interpreted and administered to the
extent possible in a manner consistent with the foregoing statement of intent.

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, for
purposes of determining the payment date of any amounts that are treated as
nonqualified deferred compensation under Section 409A of the Code that become
payable under this Agreement in connection with your termination of employment,
the date that you are deemed to have incurred a termination of employment will
be the date on which you have incurred a “separation from service” within the
meaning of Treasury Regulation section 1.409A-1(h), or in subsequent IRS
guidance under Code section 409A.

(c) For purposes of Section 409A, each salary continuation payment payable under
Paragraph 8 shall constitute a separate “payment” within the meaning of Treasury
Regulation Section 1.409A-2(b)(2).

(d) If Live Nation reasonably determines that you are a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of
your “separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and that the severance benefit described in Paragraph 8
constitutes nonqualified deferred compensation (within the meaning of
Section 409A) that will subject you to an additional tax under Section 409A if
the benefit is paid at the time specified in Paragraph 8, then Live Nation shall
withhold payment of such severance benefit until the first business day of the
seventh month following the date of your separation from service or, if earlier,
the date of your death (the “Delayed Payment Date”). In the event that this
Paragraph 13(d) requires any payments to be withheld, such withheld payments
shall be accumulated and paid in a single lump sum, without interest, on the
Delayed Payment Date.

(e) In each case where this Agreement provides for the payment of an amount that
constitutes nonqualified deferred compensation under Section 409A to be made to
you within a designated period (e.g., within 90 days after your date of
termination) and such period begins and ends in different calendar years, the
exact payment date within such range shall, subject to Paragraph 13(d) above, be
determined by Live Nation, in its sole discretion, and you shall have no right
to designate the year in which the payment shall be made.

(f) Live Nation and you may agree to take other actions to avoid the imposition
of a Section 409A Tax at such time and in such manner as permitted under
Section 409A.

(g) Notwithstanding anything herein to the contrary, you expressly agree and
acknowledge that in the event that any Section 409A Tax is imposed in respect of
any compensation or benefits payable to you, whether under this Agreement or
otherwise, then (I) the payment of such Section 409A Tax shall

 

- 2 -



--------------------------------------------------------------------------------

be solely your responsibility, (II) neither Live Nation, its affiliated entities
nor any of their respective past or present directors, officers, employees or
agents shall have any liability for any such Section 409A Tax, and (III) you
shall indemnify and hold harmless, to the greatest extent permitted under
law, each of the foregoing from and against any claims or liabilities that may
arise in respect of any such Section 409A Tax.”

3. The Original Agreement is and shall continue in full force and effect, except
as amended by this Amendment, and except that all references in the Original
Agreement to the “Agreement” or words of like import referring to the Original
Agreement shall mean the Original Agreement as amended by this Amendment.

4. Any and all capitalized terms which are not explicitly defined herein shall
have the meaning ascribed to them in the Original Agreement.

5. This Amendment may be signed in counterpart originals, which collectively
shall have the same legal effect as if all signatures appeared on the same
physical document. This Amendment may be signed and exchanged by electronic or
facsimile transmission, with the same legal effect as if the signatures had
appeared in original handwriting on the same physical document.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
effective as of the date written above.

 

    THE EMPLOYEE Date:   12/22/08     /s/ Brian Capo       Brian Capo     LIVE
NATION WORLDWIDE, INC. Date:   December 22, 2008     By:   /s/ Michael Rapino  
    Name:   Michael Rapino       Title:   President and Chief Executive Officer

 

- 3 -